DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
The preliminary amendments of 04/10/2020 have been entered in full. Claims 21-52 are pending.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 21 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 9963678. This is a statutory double patenting rejection.
Claim 21 is identical to claim 1 of the ‘678 patent.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 22, 24, 25, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 9963678. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Claim 4 of the ‘678 patent and pending claims 22, 24, and 25 are dependent from identical base claims. The expression levels of TNFR1 recited in claims 22, 24, and 25 are clearly included in or overlapping with the “about 13 pg per million MSCs to about 44 pg per million MSCs” expression level of TNFR1 recited in claim 4 of the ‘678 patent. The range recited in claim 27 also overlaps with patented claim 4 because the specification teaches that 44 pg per million MSCs corresponds to 368 pg/mL. Therefore, the pending and patented claims overlap in scope.

Claims 28-32, 34, 35, 37-41, 43, 44, and 46-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10550369. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Claim 16 of the ‘369 patent and pending claim 28 are identical methods of treating an autoimmune disease, with the exception that claim 28 further recites that the MSCs express at least 13 pg TNFR1 per million MSCs. Claim 20 of the ‘369 patent and pending claim 40 are identical methods of treating an asthma, with the exception that claim 40 further recites that the MSCs express at least 13 pg TNFR1 per million MSCs. Claims 1, 16, and 20 of the ‘369 patent recite that the same generic population of cells is usable to treat GVHD, autoimmune diseases, and asthma; the same autoimmune diseases are recited in both sets of claims. The common specification does not teach that specific levels of TNFR1 are required or preferable for the specific diseases recited in the claims. Embodiments of the cell population wherein the MSCs express at least 13 pg TNFR1 per million MSCs to about 44 pg TNFR1 per million MSCs are recited in patented claims 4 and 5. This range includes or overlaps with the TNFR1 expression ranges recited in pending claims 28, 32, 34, 35, 37, 40, 41, 43, 44, and 46. The patented claims also recite embodiments wherein the MSCs are autologous (as in pending claims 38 and 47) or allogeneic (as in pending claims 39 and 48). Therefore, the pending claims are obvious variants of the patented claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23, 26, 33, 36, 42, 45, 49 and 50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 26, 36, 45, and 50 recite “wherein the MSCs express 108 pg to 368 pg TNFR1 per million MSCs”. Other than in the claims, the highest expression level disclosed in the specification is found in Table which teaches 1471 pg/mL as a maximum. The only guidance for converting this value to pg per million cells is found in Table 5, which teaches “(TNF RI) Min: ≥108 pg/mL (13 pg/million cells) Max: ≤368 pg/mL (44 pg/million cells)”.  Using these values, 1471 pg/mL is equivalent to about 177 pg/million cells, which is accepted as support for recitation of “about 179 pg/million MSCs”, as in claim 24 for example. Support for values higher than about 179 pg/million MSCs is not found in the specification. Therefore, the recited range of 108 pg to 368 pg TNFR1 per million MSCs encompasses subject matter that is not described in the specification.
Furthermore, although the specification discloses data wherein the level of TNFR1 is greater than 108 pg per million MSCs (if conversion from pg/mL is performed as above), there is no teaching that this value should be particularly selected as a critical minimum level, as recited in claims 23, 26, 33, 36, 42, 45, 49 and 50. Every instance of “108 pg” is associated with pg/mL, not per million MSCs. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 32 and 41 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation recited in claim 32 is already present in claim 28. The limitation recited in claim 41 is already present in claim 40. Therefore, neither claim further limits the claim from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C GAMETT. Ph.D., whose telephone number is (571)272-1853.  The examiner can normally be reached on M-W. Please note the examiner’s part-time schedule. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 5712722911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL C GAMETT/Primary Examiner
Art Unit 1647